UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2420



RONALD L. DAVIS,

                                              Plaintiff - Appellant,

          versus


ARMY BOARD OF CORRECTIONS OF MILITARY RECORDS;
LOREN G. HARRELL, Executive Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-624-A)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald L. Davis, Appellant Pro Se. Joel Eric Wilson, Special Assis-
tant United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald L. Davis appeals the district court’s order granting

the Army Board for Correction of Military Records’ (ABCMR) motion

for summary judgment in Davis’ action challenging the Board’s

refusal to correct his records to reflect a medical, rather than an

honorable, discharge.    The district court's review of the ABCMR’s

decision is quite limited, and such decisions can be set aside only

“if they are arbitrary, capricious, or not based on substantial

evidence.” Chappell v. Wallace, 462 U.S. 296, 303 (1983); see also

Robbins v. United States, 29 Fed. Cl. 717, 725 (1993) (“The

function of th[e] court is not to reweigh the evidence presented to

the ABCMR. Rather, th[e] court is charged with determining whether

the conclusion being reviewed is supported by substantial evi-

dence.”) (internal citations omitted). We have reviewed the record

and the district court’s opinion, applying this standard, and find

no reversible error.    Accordingly, we affirm.   We also deny Davis’

pending motion.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2